 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   COLTON JAMES ROOD,                                Case No. 1:20-cv-00315-JLT (PC)

12                      Plaintiff,                     ORDER TO SUBMIT APPLICATION
                                                       TO PROCEED IN FORMA PAUPERIS
13          v.                                         OR PAY FILING FEE

14   A. PALAFOX, et al.,                               45-DAY DEADLINE

15                      Defendants.
16

17          Plaintiff has filed an application to proceed in forma pauperis (Doc. 2); however, the

18   application is not specific to incarcerated litigants. Accordingly, within 45 days Plaintiff SHALL

19   submit the prisoner application to proceed in forma pauperis, completed and signed, or to pay the

20   $400.00 filing fee for this action. No requests for extension will be granted without a showing

21   of good cause. Failure to comply with this order will result in dismissal of this action.

22          The Clerk of the Court is requested to attach a blank copy of the application to proceed in

23   forma pauperis to this order.

24
     IT IS SO ORDERED.
25

26      Dated:     March 9, 2020                              /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
